Appellant made involuntary payment into the aggregate trust fund. The Board computed compensation payable to the widow, with proper notice to the employer (241 App. Div. 306). The Board has directed refund without interest. Interest is payable as damages for the improper withholding of funds by a governmental agency only when provided for by statute. There is no statute permitting payment in this case. Decision affirmed, with costs to the State Industrial Board. Hill, P. J., McNamee, Crapser and Bliss, JJ., concur; Rhodes, J., dissents.